Donlon, Judge:
The appeals for reappraisement, listed in schedule “A,” attached hereto and made a part hereof, involve importations *562of fused calcined dolomite in drums, from Canada, by the United States Atomic Energy Commission. The dolomite, and the drums in which it was imported, are classified separately under the Tariff Act of 1930, as amended, and were separately appraised. The appraised value of the dolomite exceeded the entered value.
The parties have submitted the several reappraisement appeals, listed in schedule “A,” on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that at the time of exportation of the Dolomite (Quicklime), exported in steel drums, involved in all of the appeals listed in Schedule “A” hereto attached and made a part of this stipulation, no foreign value, export value, or U. S. value, as defined in Section 402 (c), (d), and (e) of the Tariff Act of 1930, as amended, existed for such or similar Dolomite (Quicklime).
That at the time of exportation of the Dolomite (Quicklime) involved in all of the appeals listed in said Schedule “A”, the cost of production thereof, as defined in Section 402 (f) of the Tariff Act of 1930 is the value set forth opposite each appeal listed in said Schedule “A”.
That at the time of exportation of the Dolomite (Quicklime), exported in steel drums, involved in all of the appeals listed in said Schedule “A”, the foreign value of each of said steel drums in each of the appeals listed in said Schedule “A” was U. S. $5.00 each, net, and that there was no higher export value.
That the appeals listed in said Schedule “A” are hereby submitted for decision on this stipulation.
On the agreed facts I find that the cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for determination of value of the merchandise known as dolomite, and that for the respective entries of such merchandise such value is as listed in said schedule “A.”
I further find that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for determination of value of the drums in which the dolomite was imported, and that such value is five dollars ($5) each, net.
Judgment will be entered accordingly.
Schedule “A”




*563



*564



*565